DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
The status of the 02/28/2022 claims, is as follows: Claims 1, 4-5, and 24 have been amended; Claims 32-33 have been added; Claims 2-3, 7, 9, 14-17, and 28-30 have been canceled; Claims 13, 18-20, and 31 have been withdrawn; and Claims 1, 4-6, 8, 10-12, 21-27, and 31-33 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 24:
The limitation “a cover” in line 2 renders the claim indefinite because there is a previous instance of “a cover” recited in line 6 of claim 1. It is unclear they are the same device.  
For the purpose of substantive examination, it is presumed that “a cover” in line 2 of claim 24 is referred to the same “cover” recited in line 6 of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 10-12, 24-27, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schjerven (US 20100058936, previously cited)
Regarding claim 1, Schjerven discloses a conveyor oven (oven 20) for cooking food product (pizza 32R) (para. 0018; fig.1), the conveyor oven (oven 20) comprising: 
a heated tunnel (tunnel or cavity 24) defined at least partially by a housing (body 25 of the oven 20) and having an entrance (inlet 27) and an exit (outlet 29) (para. 0018); 
a conveyor (conveyor 22) to move the food product through the heated tunnel (tunnel or cavity 24) (para. 0018; fig. 1); and 
a canopy (fig. 4) comprising a cover (upper cover plate 90; fig. 5a. It is noted that cover is essentially the vertical surface of the cover plate 90) configured to be removably coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (para. 0030, lines 1-5), wherein the cover (upper cover plate 90) includes a plurality of apertures each configured to receive a releasable fastener (fasteners 91) to removably couple the cover to the housing (oven body 25) (para. 0030, lines 1-5; fig. 4) (as evident in fig. 4, there are at least two apertures disposed on the left and right hand sides of the cover plate 90 to couple the cover plate 90 to the oven body 25), a top (horizonal plate extending from the vertical surface of cover plate 90; annotated fig. 4) coupled to and extending from the cover (fig. 4) and a skirt (adjustment member 93) extending from at least one side of the top away from the cover (cover plate 90) (looking at fig. 4, the member 93 extends from one side of the top toward the conveyor 22), 
wherein when the cover (cover plate 90) is coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (tunnel or cavity 24) (fig. 1), the cover (cover plate 90) extends upwardly from the top (annotated fig. 4) and the skirt (adjustment member 93) extends downwardly from the top (annotated fig. 4) (it is noted that cover plate 90 extends upwardly from the top and the member 93 extends downwardly from the top), and wherein the cover (cover plate 90) and the top (annotated fig. 4) are each configured such that the top (annotated fig. 4) extends away from the heated tunnel (tunnel or cavity 24) (it is noted that top as annotated in fig. 4 is parallel to the conveyor 22. Therefore, it extends away from the tunnel 24) and is spaced above the conveyor (conveyor 22) such that the top (annotated fig. 4), the skirt (adjustment member 93), and the conveyor (conveyor 22) define a partially enclosed space through which food product carried by the conveyor passes between the top (annotated fig. 4) and the skirt (adjustment member 93) (para. 0030) (it is noted that the partially enclosed space is the heated space directly under the top and the member 93, however small the space may be, through which food passes).




[AltContent: textbox (Member 93 extends downwardly from the top)][AltContent: textbox (Cover plate 90 extends upwardly from the top)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (a top)]
    PNG
    media_image1.png
    480
    618
    media_image1.png
    Greyscale


Regarding claim 4, Schjerven discloses the conveyor oven (oven 20), wherein a plurality of vertically-spaced apertures (apertures 95) are provided in the canopy (fig. 4) for coupling the canopy to the housing (oven body 25) at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 5, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) and housing (oven body 25) are configured such that the canopy (fig. 4) can be coupled to the housing at different heights above the conveyor (conveyor 22) (para. 0030; fig. 4 “vary the overall height”).  

Regarding claim 6, Schjerven discloses the conveyor oven (oven 20), wherein the skirt (adjustment member 93) and canopy (cover plate 90) are configured such that a vertical adjustment member 93) relative to the conveyor (conveyor 22) can be adjusted without moving the canopy (cover plates 90) (para. 0030; fig. 4) (it is noted that the vertical position of the cover plate 90 is adjusted by an adjustment member 93 that is coupled to at least one cover plate 90 to vary the overall height of the cover plates 90).

Regarding claim 8, Schjerven discloses the conveyor oven (oven 20), wherein the top (annotated fig. 4) and skirt of the canopy (adjustment member 93) are formed from one piece of material (metal) (para. 0029; fig. 4). 

Regarding claim 10, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (cover plate 90) is formed from one piece of material (metal) (para. 0029; fig. 4).
  
  Regarding claim 11, Schjerven discloses the conveyor oven (oven 20), wherein the top of the canopy (cover plate 90) is flat (fig. 4).  

Regarding claim 12, Schjerven discloses the conveyor oven (oven 20), wherein the skirt (adjustment member 93) is a first skirt (member) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further comprising a second skirt (member) extending downwardly toward the conveyor from a second opposite side of the top (annotated fig. 4). 
[AltContent: textbox (Member 93 extends from second opposite side of the top)][AltContent: arrow][AltContent: textbox (Member 93 extends from first side of the top)]
    PNG
    media_image2.png
    473
    614
    media_image2.png
    Greyscale

[AltContent: arrow] 


Regarding claim 24, Schjerven discloses the conveyor oven (oven 20), wherein:
a cover (upper cover plate 90) configured to be removably coupled to the conveyor oven (oven body 25) adjacent the entrance of the heated tunnel (inlet 27) (para. 0030, lines 1-5), wherein the cover (upper cover plate 90) includes apertures each configured to receive a releasable fastener (fasteners 91) to removably couple the cover to the oven (para. 0030, lines 1-5; fig. 4) (as evident in fig. 4, there are at least two apertures disposed on the left and right hand sides of the cover plate 90 to couple the cover plate 90 to the oven body 25); 
wherein the skirt (adjustment member 93) is a first skirt (member) extending downwardly toward the conveyor (conveyor 22) from a first side of the top and further including a second skirt (member) extending downwardly toward the conveyor from a second opposite side of the top (annotated fig. 4), wherein when the canopy (fig. 4) is oven body 25), the top (annotated fig. 4 of claim 1), the first skirt (member of adjustment member 93), the second skirt (member of adjustment member 93), and the conveyor (conveyor 22) define a partially enclosed space through which food product carried by the conveyor passes (it is noted that the partially enclosed space is the heated space directly under the top and the member 93, however small the space may be, through which food passes).

[AltContent: textbox (Member 93 extends from second opposite side of the top)][AltContent: arrow][AltContent: textbox (Member 93 extends from first side of the top)]
    PNG
    media_image2.png
    473
    614
    media_image2.png
    Greyscale








Regarding claim 25, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) is formed from one piece of material (metal) (para. 0029).
  
Regarding claim 26, Schjerven discloses the conveyor oven (oven 20), wherein the top is positioned perpendicular to the cover (upper cover plate 90) (fig. 4). 

Regarding claim 27, Schjerven discloses the conveyor oven (oven 20), wherein the canopy (fig. 4) is configured such that a vertical position relative to the conveyor (conveyor 22) of the first and second skirts (adjustment member 93) can be adjusted (para. 0030, lines 1-5). 

Regarding claim 33, Schjerven discloses a conveyor oven (oven 20) for cooking food product (food items), the conveyor oven comprising: 
a heated tunnel (tunnel or cavity 24) defined at least partially by a housing (body 25 of the oven 20) and having an entrance (inlet 27) and an exit (outlet 29) (para. 0018), wherein the heated tunnel defines a primary cooking chamber (para. 0024, lines 1-3); 
a conveyor (conveyor 22) to move the food product through the heated tunnel (tunnel or cavity 24) (para. 0018; fig. 1); 
a canopy (fig. 4) coupled to the housing (oven body 25) at the entrance of the heated tunnel (para. 0030, lines 1-5), the canopy comprising a cover (upper cover plate 90; fig. 5a. It is noted that cover is essentially the vertical surface of the cover plate 90) configured to be removably coupled to the housing adjacent the entrance of the heated tunnel (para. 0030, lines 1-5; fig. 4), a top (horizonal plate extending from the vertical surface of cover plate 90; annotated fig. 4) coupled to and extending away from the cover (cover plate 90), and a skirt (adjustment member 93) extending from the top (looking at fig. 4, the member 93 extends from one side of the top toward the conveyor 22), 
wherein when the cover (cover plate 90) is coupled to the housing (oven body 25) adjacent the entrance of the heated tunnel (tunnel or cavity 24) (fig. 1), the cover (cover plate 90) extends upwardly from the top (annotated fig. 4) and the skirt (adjustment member 93) extends downwardly from the top (annotated fig. 4) (it is noted that cover plate 90 extends upwardly from the top and the member 93 extends downwardly from the top), and wherein the cover (cover plate 90) and the top (annotated fig. 4) are each configured such that the top (annotated fig. 4) extends away from the heated tunnel (tunnel or cavity 24) (it is noted that top as annotated in fig. 4 is parallel to the conveyor 22. Therefore, it extends away from the tunnel 24) and is spaced above the conveyor (conveyor 22) such that the top (annotated fig. 4), the skirt (adjustment member 93), and the conveyor (conveyor 22) define a secondary cooking chamber (heated space) that forms a partially enclosed space through which food product (food items) carried by the conveyor passes between the top (annotated fig. 4) and the skirt (adjustment member 93) (it is noted that the secondary cooking chamber is defined as the heated space directly underneath the top and member 93, through which food items passes).

[AltContent: textbox (Member 93 extends downwardly from the top)][AltContent: textbox (Cover plate 90 extends upwardly from the top)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (a top)]
    PNG
    media_image1.png
    480
    618
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schjerven (US 20100058936, previously cited) in view of Beck (US 3513293, newly cited)
Regarding Claim 21, Schjerven discloses substantially all the features as set forth above, except the skirt comprises separate portions coupled together and that are movable relative to one another. 
However, Beck discloses a skirt (adjustable plate 32) comprises separate portions (individual plates 32) coupled together and that are movable relative to the one another (col. 3, lines 14-22; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt of Schjerven such that the skirt comprises separate portions coupled together and that are movable relative to one another as taught by Beck. Advantageously, the height of the skirt can be varied by adjusting separate portions relative to one another such that the size of the entrance to the cavity can be further varied. 
Regarding claim 22, the modification of Schjerven and Beck discloses the conveyor oven (oven 20 of Schjerven), wherein the separate portions of the skirt (individual plates 32 of Beck) can be moved relative to one another to adjust a length of the skirt (adjustment plate 32 of Schjerven) (col. 3, lines 14-22; fig. 1 of Beck). 

Regarding claim 23, the modification of Schjerven and Beck discloses the conveyor oven (oven 20 of Schjerven), wherein the separate portions of the skirt (individual plates 32 of Beck) can be moved relative to one another to adjust a vertical position of the skirt relative to the conveyor  (col. 3, lines 14-22; fig. 1 of Beck).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schjerven (US 20100058936, previously cited) in view of Huang (US 20050132899, newly cited)
Regarding Claim 32, Schjerven discloses substantially all the features as set forth above, wherein the canopy (fig. 4) is coupled to the housing (oven body 25) above the conveyor (para. 0030, lines 1-2).
Schjerven does not disclose a plurality of vertically-spaced apertures are provided in the housing of the oven for coupling the canopy to the housing at different heights above the conveyor.
However, Huang discloses a plurality of vertically-spaced apertures (notches 72, 74, and 76) are provided in a canopy (baffle 60) for coupling the canopy (baffle 60) to the housing (frame member 62 of conveyor oven 20) at different heights above the conveyor (para. 0029; fig. 4).

    PNG
    media_image3.png
    325
    381
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the canopy of Schjerven to include the plurality of vertically-spaced apertures to couple the canopy to the housing at different heights above the conveyor as taught by Huang. Doing so would allow a user to manually adjust the vertical position of the canopy with respect to the canopy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the housing of the oven to include the plurality of vertically-spaced apertures and canopy to include a pair of mating pegs for coupling the canopy to the housing at different heights above the conveyor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In other words, modification results in the plurality of vertically-spaced apertures provided in the housing to engage with the pair of mating pegs 66 provided in the canopy, such that canopy is raised or lowered to desired vertical position (para. 0029 of Huang). 
Response to Amendment
With respect to claim objection: since amendment made to claim 24, therefore the previous claim objections are withdrawn. 

Response to Arguments
Applicant’s arguments filed on 02/28/2022 have been considered but they are considered moot because of new ground of rejections presented in the present Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
  /TU B HOANG/  Supervisory Patent Examiner, Art Unit 3761